Notice of AIA  Status
The present application, filed on or after March 16, 2013, 
is being examined under the first inventor to file provisions of the AIA .

Specification
A new title is required that is clearly indicative of the invention to which the claims are directed, providing informative value in classifying and searching.    
The following title is suggested:                                              See MPEP § 606.01.

FLEXIBLE SWITCHES AFFECTED BY LATERAL OR VERTICAL ACTUATION

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  
Correction of the following is required:  excerpts from the disclosure; 
“switch contact support element 40, 41, 42, 43, 44,”; 
 “In FIG. 4B only the first two electrodes 40, 41 are in contact,”; and 
“the first three electrodes 41, 42, 43 form a connected switch component 46.”
Shows a lack of distinction between the claimed support element and electrodes; as such they will be examined as being one and the same.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 71, 72, 73 and 74.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objection
Claim 12 states in part; “the plurality of elements” which lacks antecedent basis.

Claim Rejections - 35 USC § 112, (b) 
The following is a quotation of 35 U.S.C. §112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 2-7 are rejected under 35 U.S.C. §112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  
Claim 1 provides antecedent basis for “a plurality of electrodes, at least one of the electrodes being provided on the deformable body”; yet
Claim 2 states in part; “the electrodes are provided spaced from the body”; and
Claim 3 states in part; “electrode support elements . . . dependent from the body to support the electrodes”; and 
Claim 4 states in part; “a distal end remote from the reversibly deformable body, the distal end comprising an electrode”.
There is no embodiment shown where at least one electrode is provided on the deformable body and a plurality of electrodes are supported thus spaced from the deformable body.





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 8, 9 , 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Duncan et al. (US 4,852,443).

With respect to Claim 1; Duncan et al. discloses a switch [Fig. 1] comprising: a deformable body C; a plurality of electrodes 1’, at least one of the electrodes being provided on the deformable body [via 1]; and the switch having a first state [no F] in which the electrodes are spaced apart and a second state [applied F] in which the electrodes are in electrical contact [Fig. 1];  the switch is configured to allow movement between the states when a force is applied to or removed from the reversibly deformable body, and/or an existing pre- straining force is released [Figs. 2A-2E].  

With respect to Claim 2; Duncan et al. discloses the electrodes 1’ are provided spaced from the body C.  

With respect to Claim 3; Duncan et al. discloses electrode support elements 1 are provided dependent from the body C to support the electrodes 1’.  

With respect to Claim 4; Duncan et al. discloses the electrode support elements 1 comprise a first end coupled to the reversibly deformable body C and a distal end remote from the reversibly deformable body, the distal end comprising an electrode 1’.  


With respect to Claim 5; Duncan et al. discloses the distal ends of the electrode support 

elements are in contact in the second state [Col. 3, lines 11-14 and 60-64*].  

* 100 conductive rubber projections per square inch that protrude 0.06 inch results in a spacing of 0.01 inch apart where there exists vertical or shear force that would result in contact between the electrodes.

With respect to Claim 7; Duncan et al. discloses the profile of one or more of the electrode/support elements is tapered [Fig. 3D].    

With respect to Claims 8 and 9; Duncan et al. discloses the plurality of electrodes 1’ comprise an array [Fig. 4A] of compliant conductive elements that are elongate and arranged in parallel [Fig. 1].  

With respect to Claims 11 and 12; Duncan et al. discloses the switch is configured to move between the first [no F] and second [applied F] states at or beyond a known, or substantially known force [Fig. 2E]; and  the plurality of electrodes have a plurality of further states, the first. second and further states providing discrete switching levels [Figs. 2A-2C].  

Claims 1, 8 and 10 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Anderson et al. (US 9,697,959).   Anderson et al. discloses a switch [Fig. 6] comprising: a deformable body 11; an array of compliant conductive elements/ electrodes 10 provided on the deformable body and the switch having a first state, the electrodes are spaced apart [Fig. 6b] and a second state [Fig. 6a], the electrodes are in electrical contact;  the switch allows movement between the states when a force is applied to or removed from the reversibly deformable body, and/or an existing pre- straining force is released          [Col. 11, lines 34-49]; the elements 10 arranged as a first array of elements and a second array of elements, the elements of each array being interdigitated [Fig. 6].  

Claims 13-18  are rejected under 35 U.S.C. 102(a)(1) as anticipated by Federspiel (US 7,161,460).

With respect to Claims 1 and 13; Federspiel discloses a switch 10 comprising: a deformable  body including  first 12, second 16 and third 14 layers of deformable material; a first electrode 22 provided between the first layer 12 and the 29second layer 16, a second electrode  24 provided between the second layer 16 and the third layer 14, and the switch having a first state in which the electrodes are spaced apart [Fig. 1a] and a second state in which the electrodes are in electrical contact [Col. 4, lines 45-46];  the switch is configured to allow movement between the states when a force is applied to or removed from the reversibly deformable body, and/or an existing pre- straining force is released [Col. 1, lines 28-34].  

With respect to Claim 14; Federspiel discloses the second layer 14 includes an       opening 20 to facilitate the electrodes to make electrical contact in response to a force applied to the body [Col. 4, lines 43-46].   

With respect to Claims 15, 16 and 18; Federspiel discloses a sensor comprising the switch having the electrodes and corresponding openings in the second layer are provided as an array [Col. 1, lines 46-51].  

With respect to Claim 17; Federspiel discloses the first 12 or third 14 layers include a activator means [Col. 3, lines 4-20] to further facilitate electrode contact in response to an applied force.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 6,  7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over  Duncan et al. (US 4,852,443).  

With respect to Claims 6 and 7; Duncan et al. shows electrode / support elements 1, 1’ have a first end dependent coupled to the reversibly deformable body C and a distal end remote from the reversibly deformable body, comprising an electrode 1’.  Duncan further teaches the switch sensitivity being tunable when the electrodes 1’ at the distal end of the support element 1, have different shapes [Fig. 3A-3D].
	However Duncan et al. does not show or teach the distal end of the electrode/ support elements being wider than the first end. 
	Duncan et al. does teach mechanical amplification through the use of a spreader
[Col. 3 lines 31-35] for high local forces to amplify the signal.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further alter the profile of the electrode/support elements shown by Duncan et al. resulting in a wider distal end for the purpose of creating desired signal variations.




With respect to Claim 19; Duncan et al. shows a switch [Fig. 1] comprising: a deformable body C: and a plurality of elements 1’, each element comprising a conductive portion [Col. 4, lines 67-68], the plurality of elements extending from the deformable body  when a force is applied to the deformable body the plurality of elements are configured to move between a first state [applied F] the conductive portions of the plurality of 30elements are in electrical contact and a second state [no F] the conductive portions of the plurality of elements are spaced apart.
However Duncan et al. does not show or teach the elements having a greater cross section distal from the deformable body or configured to increase in cross section distal from the deformable body.
Duncan et al. does teach mechanical amplification through the use of a spreader
[Col. 3 lines 31-35] for high local forces to amplify the signal.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further alter the profile of the electrode/support elements shown by Duncan et al. resulting in a greater cross section distal from the deformable body for the purpose of creating desired signal variations.

Conclusion
Any  inquiry concerning  communications  from  the examiner  should  be  directed  to
                                                           Vanessa Girardi:   Office phone      571.272.5924                                                                                                                              
                                                                              Vanessa.Girardi@USPTO.Gov
                                                                              
            If attempts to reach the examiner are unsuccessful, the Examiner’s supervisor,            Renee S. Luebke can be reached at  571.272.2009.      
    
The central fax phone number for the organization is 571.273.8300.



            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/pair/PublicPair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
[AltContent: textbox (VANESSA GIRARDI )]If you would like assistance from a USPTO Customer Service Representative or  access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VANESSA GIRARDI/Primary Examiner, Art Unit 2833